Case 1:20-cv-08377-AT Document17 Filed 01/13/21 Page 1 of 1

 

USDC SDNY

BARNES DOCUMENT
B I S lncexnin® o ELECTRONICALLY FILED

DOC #:
SHEPHERD LLP DATE FILED. 1/13/2021
Steven H. Kern Roy Barnes, Retired

258 Saw Mill River Road, Elmsford, NY 10523 Lauren M. Kugielska* .
Tel: 914.592.1515 | Fax: 914.592.3213 Giacchino J. Russo *Also Admitted in NJ

January 12, 2021

VIA ECF

Honorable Analisa Torres, U.S.D.J.
United States District Court, S.D.N-Y.
500 Pearl Street

New York, New York 10007

Re: Trustees of the Drywall Tapers and Pointers Local Union No. 1974 Benefit Funds
et al. v. Danmar Interiors Inc.., et al.

 

Case No.: 20-cv-08377(AT)

Dear Judge Torres,

This firm represents Plaintiffs Trustees of the Drywall Tapers and Pointers Local Union
No. 1974 Benefit Funds et al. in the above referenced matter. In accordance with the Court’s
December 7, 2020 Order [ECF No. 12], an initial pretrial conference has been scheduled for
January 20, 2021, and a joint letter and proposed case management plan is due for submission on
January 13, 2021. On January 4, 2021, the Clerk of the Court entered a Certificate of Default [ECF
No. 15], regarding the Defendant’s failure to move with respect to the Complaint. In light of the
foregoing circumstances, Plaintiffs respectfully request to adjourn the scheduled January 20, 2021
sine die.

Plaintiffs submitted a prior adjournment request to the Court. The Defendant has not
entered an appearance in this action.

I appreciate your time and attention to this matter.

Respectfully yours,

GRANTED. The initial pretrial conference scheduled

for January 20, 2021, is ADJOURNED sine die.
Lauren M. Kugielska

By January 28, 2021, Plaintiff shall move for default Lauren M. Kugielska
in accordance with Attachment A of the Court's
Individual Rules of Practice in Civil Cases.

SO ORDERED. O}-

Dated: January 13, 2021
New York, New York ANALISA TORRES

United States District Judge

 
